Exhibit 10.25

HORNBECK OFFSHORE SERVICES, INC.

AMENDED and RESTATED INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

FOR NON-EMPLOYEE DIRECTORS

AND ADVISORY DIRECTORS

THIS 2006 RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of
                        , 2006 by and between Hornbeck Offshore Services, Inc.
(the “Company”) and                          (“Director”).

1. GRANT OF RESTRICTED SHARES. Pursuant to the Hornbeck Offshore Services, Inc.
Amended and Restated Incentive Compensation Plan, as amended (the “Plan”)
Director is hereby awarded              shares (the “Restricted Shares”) of
Common Stock. All of the Restricted Shares shall be subject to the prohibition
on the transfer of the Restricted Shares and the obligations to forfeit the
Restricted Shares to the Company as set forth in Section 3 of this Agreement
(“Forfeiture Restrictions”).

2. EFFECT OF THE PLAN. The Restricted Shares awarded to Director are subject to
all of the terms and conditions of the Plan, which terms and conditions are
incorporated herein for all purposes, and of this Agreement together with all
rules and determinations from time to time issued by the Committee and by the
Board pursuant to the Plan. The Company hereby reserves the right to amend,
modify, restate, supplement or terminate the Plan without the consent of
Director, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Director
hereunder, and this Award shall be subject, without further action by the
Company or Director, to such amendment, modification, restatement or supplement
unless provided otherwise therein. Capitalized terms used but not defined in
this Agreement shall have the meanings ascribed to such terms in the Plan.

3. RESTRICTIONS. Director hereby accepts the Award of the Restricted Shares and
agrees with respect thereto as follows:

(a) No Transfer. Except as specifically set forth in this Section 3 or as
otherwise provided in the Plan, the Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred. The Forfeiture
Restrictions shall be binding upon and enforceable against any permitted
transferee of the Restricted Shares. The Company shall not be required (i) to
transfer on its books any Restricted Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the Plan,
or (ii) to treat as owner of such Restricted Shares, or accord the right to vote
or pay or deliver dividends or other distributions to, any purchaser or other
transferee to whom or which such Restricted Shares shall have been so
transferred in violation of any of the provisions of this Agreement or the Plan.

(b) Forfeiture Restrictions. If Director terminates service with the Company and
its subsidiaries prior to the first anniversary of the effective date of this
Agreement for any reason other than the Director’s Retirement, death or
Disability, Director (or his or her estate, as applicable) shall, for no
consideration, forfeit to the Company all Restricted Shares.



--------------------------------------------------------------------------------

(c) Lapse of Forfeiture Restrictions. If Director provides continuous service to
the Company and its subsidiaries until the first anniversary of the effective
date of this Agreement, the Forfeiture Restrictions will lapse with respect to
one hundred percent (100%) of the Restricted Shares.

(d) Retirement Death or Disability. If, as a result of Director’s Retirement,
death or Disability, Director terminates service with the Company and its
subsidiaries prior to the first anniversary of the effective date of this
Agreement, the Forfeiture Restrictions will lapse with respect to respect to one
hundred percent (100%) of the Restricted Shares. For the purposes of this
Agreement “Disability” means permanent and total disability within the meaning
of section 22(e)(3) of the Code. For the purposes of this Agreement “Retirement”
means Director’s termination of service as a member of or advisory director to
the Board, on or after the date Director completes five (5) years of service as
a member of or advisory director to the Board.

(e) Change in Control. If a Change in Control occurs prior to the first
anniversary of the effective date of this Agreement the Forfeiture Restrictions
will lapse with respect to one hundred percent (100%) of the Restricted Shares.

(g) Dividend and Voting Rights. Subject to the Forfeiture Restrictions contained
in this Agreement, Director shall have the rights of a stockholder with respect
to the Restricted Shares, including the right to vote all such Restricted
Shares, whether or not the Forfeiture Restrictions have lapsed with respect to
such Shares, and to receive all dividends, cash or stock, paid or delivered
thereon, from and after the date hereof. Any dividends, cash or stock, paid or
delivered on any of the Restricted Shares shall be credited to an account for
the benefit of Director. In the event of the forfeiture of any Restricted Shares
pursuant to this Section 3, Director shall have no further rights with respect
to such Restricted Shares, and Director shall forfeit any dividends, cash or
stock, credited to the account for the benefit of Director which are related to
the forfeited Restricted Shares. To the extent the Forfeiture Restrictions lapse
with respect to any of the Restricted Shares pursuant to this Section 3, all
dividends, cash and stock, if any, credited to the account for the benefit of
Director shall be used, to the extent necessary, to satisfy any applicable
federal, state and local income and employment tax withholding obligations under
Section 6 of this Agreement. To the extent any dividends, cash or stock, are not
used to satisfy any applicable federal, state and local income and employment
tax withholding obligations under Section 6 of this Agreement, such dividends,
cash or stock, will be distributed to Director. The forfeiture of the Restricted
Shares pursuant to this Section 3 shall not invalidate any votes given by
Director with respect to such Restricted Shares prior to forfeiture.

(h) Evidence of Ownership. Evidence of the Award of the Restricted Shares
pursuant to this Agreement may be accomplished in such manner as the Company or
its authorized representatives shall deem appropriate including, without
limitation, electronic registration, book-entry registration or issuance of a
stock certificate or certificates in the name of Director or in the name of such
other party or parties as the Company and its authorized representatives shall
deem appropriate. In the event any stock certificate is issued in respect of the
Restricted Shares, while such shares are still subject to the Forfeiture
Restrictions such certificate shall bear an appropriate legend with respect to

 

2



--------------------------------------------------------------------------------

the Forfeiture Restrictions applicable to such Award. The Company may retain, at
its option, the physical custody of any stock certificate representing any
awards of Restricted Shares during the restriction period or require that the
certificates evidencing Restricted Shares be placed in escrow or trust, along
with a stock power endorsed in blank, until all Forfeiture Restrictions are
removed or expire. In the event the Award of the Restricted Shares is documented
or recorded electronically, the Company and its authorized representatives shall
ensure that Director is prohibited from selling, assigning, pledging,
exchanging, hypothecating or otherwise transferring the Restricted Shares while
such shares are still subject to the Forfeiture Restrictions.

Upon the lapse of the Forfeiture Restrictions pursuant to this Section 3, the
Company or, at the Company’s instruction, its authorized representative shall
release those Restricted Shares with respect to which the Forfeiture
Restrictions have lapsed. The lapse of the Forfeiture Restrictions and the
release of the Restricted Shares shall be evidenced in such a manner as the
Company and its authorized representatives deem appropriate under the
circumstances.

At the Company’s request, Director shall execute and deliver, as necessary, a
stock power, in blank, with respect to the Restricted Shares, and the Company
may, as necessary, exercise such stock power in the event of forfeiture of
Restricted Shares pursuant to this Agreement, or as may otherwise be required in
order for the Company to withhold the Restricted Shares necessary to satisfy any
applicable federal, state and local income and employment tax withholding
obligations pursuant to Section 6 of this Agreement.

(i) Associated Preferred Stock Purchase Rights. The Award of Restricted Shares
includes the award of associated preferred stock purchase rights. Such preferred
stock purchase rights will be forfeited to the same extent that the associated
Restricted Shares are forfeited pursuant this Section 3. To the extent, pursuant
to this Section 3, that the Forfeiture Restrictions lapse with respect to any of
the Restricted Shares, those Forfeiture Restrictions will also lapse with
respect to any preferred stock purchase rights associated with such Restricted
Shares.

4. COMMUNITY INTEREST OF SPOUSE. The community interest, if any, of any spouse
of Director in any of the Restricted Shares shall be subject to all of the
terms, conditions and restrictions of this Agreement and the Plan, and shall be
forfeited and surrendered to the Company upon the occurrence of any of the
events requiring Director’s interest in such Restricted Shares to be so
forfeited and surrendered pursuant to this Agreement.

5. BINDING EFFECT. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Director.

6. TAX MATTERS.

(a) The lapsing of the Forfeiture Restrictions with respect to the Restricted
Shares pursuant to Section 3 of this Agreement shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements (the “Required Withholding”). By execution of this
Agreement Director shall be deemed to have authorized

 

3



--------------------------------------------------------------------------------

the Company, after taking into consideration any dividends, cash or stock,
credited to an account for the benefit of Director, as contemplated in paragraph
(g) of Section 3, to withhold the Restricted Shares with respect to which the
Forfeiture Restrictions have lapsed necessary to satisfy Director’s Required
Withholding, if any. The amount of the Required Withholding and the number of
Restricted Shares required to satisfy Director’s Required Withholding, if any,
as well as the amount reflected on tax reports filed by the Company, shall be
based on the closing price of the Common Stock on the day the Forfeiture
Restrictions lapse pursuant to Section 3 of this Agreement. Notwithstanding the
foregoing, the Company may require that Director satisfy Director’s Required
Withholding, if any, by any other means the Company, in its sole discretion,
considers reasonable. The obligations of the Company under this Agreement shall
be conditioned on such satisfaction of the Required Withholding.

(b) Director acknowledges that the tax consequences associated with the Award
are complex and that the Company has urged Director to review with Director’s
own tax advisors the federal, state, and local tax consequences of this Award.
Director is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Director understands that
Director (and not the Company) shall be responsible for Director’s own tax
liability that may arise as a result of this Agreement. Director understands
further that Section 83 of the Code, taxes as ordinary income the fair market
value of the Restricted Shares with respect to which the Forfeiture Restrictions
lapse pursuant to this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Director has executed this Agreement, all as of the
date first above written.

 

HORNBECK OFFSHORE SERVICES, INC. By:      Title:      Address:          

 

4



--------------------------------------------------------------------------------

DIRECTOR ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THIS RESTRICTED
STOCK AWARD SHALL REMAIN SUBJECT TO THE FORFEITURE RESTRICTIONS PROVIDED FOR IN
THIS AGREEMENT AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF DIRECTOR’S SERVICE TO THE COMPANY OR AS OTHERWISE PROVIDED
IN THIS AGREEMENT (NOT THROUGH THE ACT OF BEING GRANTED THE RESTRICTED STOCK
AWARD). DIRECTOR FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT
OR THE PLAN SHALL CONFER UPON DIRECTOR ANY RIGHT WITH RESPECT TO FUTURE AWARDS
OR CONTINUATION OF DIRECTOR’S SERVICE TO THE COMPANY. Director acknowledges
receipt of a copy of the Plan, represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Restricted Stock Award
subject to all of the terms and provisions hereof and thereof. Director has
reviewed this Agreement and the Plan in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.

 

DATED:

        

SIGNED:

            

DIRECTOR

     

Address:

               

 

5